ORDER OF DISMISSAL
KATHARINE ENGLISH, Chief Judge.
This Court is governed by Federal Rule of Civil Procedure 6. Rule 6(a) and (e) set out the formula for calculating timeliness *123of filing. A copy of that rule has been provided, or is available, to the parties.
The Court has explained the pre-trial procedure to the Petitioner, discussed the substance and meaning of Federal Rule 6(a) and (e), which governs timeliness of filings, and has calculated the appropriate filing deadline with him.
The required filing procedure is as follows: The Petitioner receives a notice of denial, and must file a Petition for Judicial Review within 14 days of that receipt of denial. The day on which the Petitioner received his notice of denial is not calculated when counting the 14 days. The day after receipt is considered to be the first of the fourteen days. Each day thereafter is counted, including Saturdays, Sundays, and holidays. The fourteenth day is the day by which, at the end of the day, the Petition must be filed in the Tribal Court. Absent other probative evidence, the file date stamped on the Petition will be considered the date of filing. If the fourteenth day falls on a holiday, or on a day when the Court is not accessible or closed, the next day on which the Court is open and accessible will be considered the fourteenth day.
There are no exceptions to this rule, and no circumstances which will mitigate a late filing. Failure to file by the filing deadline results in dismissal of the Petition. The Court has no authority to hear a case that is not filed by the deadline.
The Court has calculated the filing deadline in this case and has determined that the Petitioner did not file in time.
The Court is aware of the almost universal complaint that 14 days is not a sufficient amount of time for laypersons to gather information, secure filing instructions, and file an appeal. While the Court is sympathetic to these complaints, it is the role of the Tribal Council to amend the Ordinance to provide more time for filing.
The Court finds, however, that nothing prevents that a general, brief Petition can be filed within the 14 days, stating that the matter is being appealed, and requesting additional time in which to file a more detailed Petition. This procedure will satisfy the need to file on time, and the need for extra time in which to complete the Petition process.
The Court finds that the Petition for Judicial Review of the Enrollment Committee’s decision was not timely filed. The Court lacks jurisdiction over this matter and therefore the Petition is dismissed.
IT IS HEREBY ORDERED:
The Petition for Review of Enrollment Decision is dismissed.